PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Han et al.
Application No. 16/945,434
Filed: 31 Jul 2020
For: HOMOMORPHIC DATA DECRYPTION METHOD AND APPARATUS FOR IMPLEMENTING PRIVACY PROTECTION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed March 16, 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application retrieved on September 16, 2021.  

However, as the certified copy in question was received after the payment of the issue fee, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC 255  and 37 CFR 1.323. See MPEP § 213.04.

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on July 31, 2020. 

This application file is being referred to the Office of Data Management.

Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272-4914. Questions concerning status or examination of the application should be directed to the Office of Data Management at (571) 272-4200.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions